DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, lines 5-6 should read “wherein an [[the]] oxygen storage capacity (OSC) of the GPF is greater than an [[the]] OSC of the TWC1, wherein [[the]] OSCs [[is]] are determined in mg/l of [[the]] volumes of respective devices.”.  Appropriate correction is required.
	In claim 2, lines 1-3 should read in part “wherein [[the]] a platinum-group metal concentration (PGM) of the GPF is at least 40% greater than [[the]] a PGM of the TWC2, wherein [[the]] PGMs [[is]] are determined in g/ft3 of [[the]] volumes of [[the]] respective devices.
	In claim 3, lines 2-4 should read in part “wherein [[the]] a ratio of [[the]] a platinum-group metal concentration (PGM) of the TWC1 to the PGM of the GPF is from 1.1 to 10, wherein [[the]] PGMs [[is]] are determined in g/ft3 of [[the]] volumes of [[the]] respective devices, and/or wherein the platinum-group metal concentration (PGM) of the TWC1 is at least 40% greater than the PGM of the GPF, wherein [[the]] PGMs [[is]] are determined in g/ft3 of [[the]] volumes of [[the]] respective devices.” Appropriate correction is required.
	In claim 4, lines 2-3 should read in part “wherein [[the]] a total amount of platinum-group metal of the TWC2 is from 0.1 g to 2 g, and/or wherein [[the]] a percentage of rhodium of the total amount of platinum-group metal of the TWC2 is at least 15 wt.%.”. Appropriate correction is required.
	In claim 6, lines 1-3 should read in part “wherein [[the]] a platinum-group metal concentration (PGM) of the TWC2 is greater than [[the]] a PGM of the GPF, wherein [[the]] PGMs [[is]] are determined in g/ft3 of [[the]] volumes of [[the]] respective devices.” Appropriate correction is required.
	In claim 7, lines 1-7 should read in part “wherein [[the]] a ratio of [[the]] a platinum-group metal concentration (PGM) of the TWC1 to the PGM of the TWC2 is from 1.1 to 10, wherein [[the]] PGMs [[is]] are determined in g/ft3 of [[the]] volumes of [[the]] respective devices, and/or wherein the platinum-group metal concentration (PGM) of the TWC1 is at least 40% greater than the PGM of the TWC2, wherein [[the]] PGMs [[is]] are determined in g/ft3 of [[the]] volumes of [[the]] respective devices.” Appropriate correction is required.
	In claim 8, line 2 should read in part “[[the]] a total amount of platinum”. Appropriate correction is required.
	In claim 10, lines 2-3 should read in part “wherein “[[the]] a wash coat load (WCL) of the GPF is greater than “[[the]] a WCL of the TWC2, wherein [[the]] WCLs [[is]] are determined in g/l of [[the]] volumes of [[the]] respective devices.”. Appropriate correction is required.
	In claim 11, lines 2-4 should read in part “wherein “[[the]] a wash coat load (WCL) of the GPF is from 100 g/l to 200 g/l and/or wherein [[the]] a wash coat load (WCL) of the TWC2 is from 80 g/l to 160 g/I.” Appropriate correction is required.
	In claim 12, lines 2-3 should read in part “[[the]] a wash coat load (WCL) of the TWC2 is greater than “[[the]] a WCL of the GPF, wherein “[[the]] WCLs [[is]] are determined in g/l of [[the]] volumes of [[the]] respective devices.” Appropriate correction is required.
	In claim 13, lines 2-4 should read in part “wherein “[[the]] a wash coat load (WCL) of the TWC2 is from 100 g/l to 300 g/l and/or wherein [[the]] a wash coat load (WCL) of the GPF is from 0 g/l to 150 g/I.”. Appropriate correction is required.
	In claim 14, lines 2-3 should read in part “wherein the oxygen storage capacity (OSC) of the TWC1 is greater than [[the]] a OSC of the TWC2, wherein [[the]] OSCs [[is]] are determined in mg/I of [[the]] volumes of [[the]] respective devices.”. Appropriate correction is required.
	In claim 17, line 1 should read in part “rhodium of [[the]] a total amount”. Appropriate correction is required.
In claim 19, line 1 should read in part “rhodium of [[the]] a total amount”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9, 10, 13, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambert et al. (US 2016/0201534).
In Reference to Claim 1
(See Lambert, Figures 1-3B)
Lambert et al. (Lamb) discloses:
	An exhaust gas purification system for a gasoline engine, comprising in consecutive order the following devices: 
a first three-way-catalyst (TWC1) (321) (See Lamb, Paragraph [0048]), a gasoline particulate filter (GPF) (336) (See Lamb, Paragraph [0057]) and a second three-way- catalyst (TWC2) (See Lamb, Paragraph [0066] w/respect to second ECD with same components), 
wherein the oxygen storage capacity (OSC) of the GPF (336) is greater than the OSC of the TWC1 (321), wherein the OSC is determined in mg/I of the volume of the device. (See Lamb, Paragraphs [0062]-[0063]).
	The Examiner notes that although the unit determination of OSC in the prior art is g/in3, the prior art meets all of the structural limitations of the claim.

In Reference to Claim 5
(See Lambert, Figures 1-3B)
Lamb discloses:
	wherein the GPF (336) comprises palladium, platinum, rhodium or mixtures thereof. (See Lamb, Paragraph [0064]).

In Reference to Claim 9
(See Lambert, Figures 1-3B)
Lamb discloses:
	wherein the TWC2 comprises palladium and/or rhodium. (See Lamb, Paragraphs [0050] & [0066] w/respect to second ECD with same components).

In Reference to Claim 10
(See Lambert, Figures 1-3B)
Lamb discloses:
	wherein the wash coat load (WCL) of the GPF (336) is greater than the WCL of the TWC2 (See Lamb, Paragraph [0066] w/respect to second ECD with same components), wherein the WCL is determined in g/l of the volume of the device. (See Lamb, Paragraphs [0062]-[0063]).
	The Examiner notes that although the unit determination of OSC in the prior art is g/in3, the prior art meets all of the structural limitations of the claim.

In Reference to Claim 13
(See Lambert, Figures 1-3B)
Lamb discloses:
	wherein the wash coat load (WCL) of the TWC2 is from 100 g/I to 300 g/l, and/or wherein the wash coat load (WCL) of the GPF (336) is from 0 g/l to 150 g/l. (See Lamb, Paragraph [0066] w/respect to 1 g/in3; i.e.-61 g/L).

In Reference to Claim 17
(See Lambert, Figures 1-3B)
Lamb discloses:
	wherein the percentage of rhodium of the total amount of platinum-group metal of the GPF is at least 10 wt.%. (See Lamb, Paragraphs [0063]-[0064] w/respect to 30-50% OSC of total washcoat weight with constituents such as rhodium filling in the remaining weight %).

In Reference to Claim 19
(See Lambert, Figures 1-3B)
Lamb discloses:
	wherein the percentage of rhodium of the total amount of platinum-group metal of the GPF is at least 10 wt.%. (See Lamb, Paragraphs [0063]-[0064] w/respect to 30-50% OSC of total washcoat weight with constituents such as rhodium filling in the remaining weight % & Paragraph [0066] w/respect to second ECD with same components).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (US 2016/0201534) in view of Klingmann et al. (US 2015/0107228).
In Reference to Claim 3
Lambert et al. (Lamb) discloses the claimed invention except:
	wherein the ratio of the platinum-group metal concentration (PGM) of the TWC1 to the PGM of the GPF is from 1.1 to 10, wherein the PGM is determined in g/ft3 of the volume of the device, and/or wherein the platinum-group metal concentration (PGM) of the TWC1 is at least 40% greater than the PGM of the GPF, wherein the PGM is determined in g/ft3 of the volume of the device.
	Klingmann et al. (Kling) discloses an exhaust emissions system with a TWC upstream of a catalyst coated GPF. (See Kling, Paragraph [0015]). Kling discloses an upstream TWC which has PGMs that exceed the coated GPF by a factor of 5. (See Kling, Paragraph [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the ratio of the platinum-group metal concentration (PGM) of the upstream TWC to the PGM of the GPF is from 1.1 to 10 or the upstream TWC PGM at least 40% greater than the PGM of the GPF, as both references are directed towards exhaust emissions systems with a TWC upstream of a catalyst coated GPF. One of ordinary skill in the art would have recognized that concentration of PGMs in the GPF would have allowed for acceleration of soot burn off while being sufficient to supplement the upstream TWC functionality. (See Kling, Paragraph [0018]).

In Reference to Claim 16
The Lamb-Kling combination discloses:
	 wherein the ratio of the platinum-group metal concentration (PGM) of the TWC1 to the PGM of the GPF is from 1.45 to 5. (See Kling, Paragraph [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the ratio of the platinum-group metal concentration (PGM) of the upstream TWC to the PGM of the GPF is from 1.1 to 10 or the upstream TWC PGM at least 40% greater than the PGM of the GPF, as both references are directed towards exhaust emissions systems with a TWC upstream of a catalyst coated GPF. One of ordinary skill in the art would have recognized that concentration of PGMs in the GPF would have allowed for acceleration of soot burn off while being sufficient to supplement the upstream TWC functionality. (See Kling, Paragraph [0018]).

Allowable Subject Matter
Claims 2, 4, 6-8, 11, 12, 14, 15, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akutsu, Li, Klingmann’579, Morgan, Clowes, Fujiwara’522, Arnold, Koch, Hepburn, Fujiwara’942, and Fujiwara’749 show devices within the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746